     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 1 of 7 Page ID #:191


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch St., Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorneys for Plaintiff: CARMEN JOHN PERRI
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No. 2:20-cv-07726-GW-AS
     CARMEN JOHN PERRI, an
12                                            Honorable George H. Wu
13   individual,
                                               JOINT RULE 26(f) REPORT
14                    Plaintiff,
15                                             DATE: December 21, 2020
     v.                                        TIME: 8:30 a.m.
16                                             DEPT: 9D
17   RAINBOW SEAFOOD MARKET,
18   a business of unknown form; RUEY
     JAN TSAI AND HUI LAN TSAI,
19   individually and as co-trustees of the
20   TSAI FAMILY TRUST, dated
     JUNE 11, 2002; and DOES 1-10,
21   inclusive,
22

23
                     Defendants.

24

25

26

27
28

                                               1
     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 2 of 7 Page ID #:192


 1         Plaintiff CARMEN JOHN PERRI (“Plaintiff”) and RAINBOW SEAFOOD
 2   MARKET, a business of unknown form; RUEY JAN TSAI AND HUI LAN TSAI,
 3   individually and as co-trustees of the TSAI FAMILY TRUST, dated JUNE 11,
 4   2002, (“Defendant”) respectfully submit this Joint Report (“the Report”) pursuant to
 5   Federal Rules of Civil Procedure Rule 26(f).
 6   A.    STATEMENT OF THE CASE
 7         1.     Plaintiff:
 8         1.     Plaintiff is an adult California resident. Plaintiff’s musculoskeletal and
 9   neurological systems are impaired. These impairments result in weakness, fatigue,
10   pain, and loss of strength in his arms, hands, and legs. He has also developed
11   permanent nerve damage that has caused increased pain and limits his ability to
12   function and limits his mobility, especially for any extended period of time. He is
13   substantially limited in performing one or more major life activities, including but
14   not limited to: walking, standing, ambulating, and/or sitting. Plaintiff’s circulatory
15   and cardiovascular systems are impaired. Specifically, Plaintiff has been diagnosed
16   with Atrial Fibrillation. This substantially limits his ability to walk, stand,
17   ambulate, breath, sit, or otherwise function. As a result of his impairments, he is
18   subject to falls, unsteady on his feet, cannot walk for any significant distance
19   without having to periodically rest, and often relies upon mobility devices to
20   ambulate including a cane, walker, or wheelchair. With such disabilities, Plaintiff
21   qualifies as a member of a protected class under the Americans with Disabilities
22   Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L.
23   110-325) (“ADA”) and the regulations implementing the ADA set forth at 28
24   C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility and
25   prior to instituting this action, Plaintiff suffered from a “qualified disability” under
26   the ADA, including those set forth in this paragraph. Plaintiff is also the holder of a
27   Disabled Person Parking Placard.
28
                                                 2
     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 3 of 7 Page ID #:193


 1         Plaintiff personally visited Defendant’s Property, located at 4303 Maine
 2   Ave., Baldwin Park, CA 91706 (“Property”), on July 15, 2020 but was denied full
 3   and equal access and full and equal enjoyment of the facilities, services, goods, and
 4   amenities located at the Property, even though he would be classified as a “bona
 5   fide patron.” Specifically, he desired to visit the Property as a consumer, but
 6   instead encountered a built up curb ramp that projects from the sidewalk and into
 7   the access aisle (Section 406.5). Additionally, the curb ramp is in excess of the
 8   maximum grade allowed by ADAAG specifications (Section 406.1); and, truncated
 9   domes in the accessible parking area that create slopes excessive of the maximum
10   allowed (Section 502.4).
11         Plaintiff alleges Defendant violated Plaintiff’s rights under the American with
12   Disabilities Act and the Unruh Civil Rights Act. In addition to injunctive relief,
13   Plaintiff seeks an award of damages of not less than $4,000 per violation arising out
14   of Plaintiff’s visit to the Property and Business and for reasonable attorneys’ fees
15   litigation expenses, and costs of suit, pursuant to California Civil Code § 52.
16

17         2.     Defendant:
18         What we have before the Court is an ADA accessibility case in search of an
19   access barrier. The complaint does not articulate a violation of the Americans with
20   Disabilities Act Accessibility Guidelines (The Guidelines); does not articulate harm
21   (notwithstanding imminent harm); and does not articulate a remedy that can be
22   fashioned by the Court.
23         The absence of a violation: Plaintiff claims that Defendants’ parking contains a
24   built-up curb ramp. A built-up curb ramp is permissible by The Guidelines.
25   The absence of harm: Plaintiff alleges that he was harmed, but does not explain how.
26   Remedy sought: there is no explanation of what this Plaintiff seeks to have altered
27
28
                                               3
     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 4 of 7 Page ID #:194


 1   B.    LEGAL ISSUES
 2         1.     Plaintiff:
 3         The principal legal issues are: (1) whether the Defendant is responsible under
 4   the law to remove/ remediate barriers; (2) whether the Plaintiff has standing to seek
 5   either damages or injunctive relief; (3) whether Plaintiff was denied equal access to
 6   the facility and; (4) the nature and extent of Plaintiff’s damages.
 7

 8         2.     Defendant: Concur.
 9

10   C.    DAMAGES
11         1.     Plaintiff:
12         Plaintiff foresees statutory damages of not less than $4,000 per violation
13   arising out of Plaintiff’s visit to the Property and $4,000 for deterrence damages
14   Plaintiff is entitled to pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016
15   U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016) for a total of $8,000 in statutory
16   damages.
17         2.     Defendant:
18         There are no violations of the Guidelines. Plaintiff has been made aware of this
19   fact. Defendants will be filing a motion for summary judgment shortly (as they have
20   conferred), seeking a dismissal, and further seeking attorney’s fees as the case is utterly
21   frivolous, unreasonable, and lacks foundation.
22

23   D.    INSURANCE
24          The Parties are unaware of insurance coverage applicable to this action.
25

26   E.    MOTIONS
27         The Parties do not anticipate motions other than dispositive motions.
28
                                                 4
     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 5 of 7 Page ID #:195


 1   F.    COMPLEXITY
 2         This is not a complex case and the Manual for Complex Litigation should not
 3   be used.
 4

 5   G.    STATUS OF DISCOVERY
 6                The Parties have undertaken written discovery. The Parties have
 7   exchanged initial disclosures.
 8

 9   H.    DISCOVERY PLAN
10         The Parties do not anticipate any issues regarding ESI, privileged materials, or
11   protective orders. The Parties do not request any changes to the limitations on
12   discovery. The Parties propose expert disclosures be made four months after the
13   scheduling conference. The Parties propose a non-expert and expert discovery cut-
14   off seven months after the scheduling conference. The Parties propose a dispositive
15   motion cut-off ten months after the scheduling conference.
16         1.     Plaintiff:
17          Plaintiff intends to propound a set of Interrogatories, Requests for Admission
18   and Requests for Production of Documents; to take the deposition of the Defendant
19   and to conduct an expert site inspection as permitted and required by Doran v. 7-
20   Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier 1Imports (US) Inc.,
21   631 F.3d 939 (9th Cir. 2011). Plaintiff intends to seek discovery related to: (1) the
22   ownership and maintenance of the Property, including the existence of any
23   accessibility barriers and accessible routes; (3) history of changes or modifications to
24   the Property; (4) the feasibility of providing access to persons with disabilities.
25         2.     Defendant:
26         This is not a complicated case. There are no benefits to written discovery, as the
27   purported violation, which Plaintiff contends caused him difficulty and discomfort, is
28   in plain view and can be inspected at any time.
                                                 5
     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 6 of 7 Page ID #:196


 1          That said, Defendants will be taking Plaintiff's deposition, and seeking his
 2   medical examination to assess his physical limitations. Should the deposition yield “I
 3   don't know answers” Defendants will follow up with written discovery.
 4

 5   I.     DISPOSITIVE MOTIONS
 6          Plaintiff anticipates filing a motion for summary judgment or, in the
 7   alternative, motions for summary adjudication after completing necessary discovery.
 8          Defendants have stated their intent to file a motion for summary judgment.
 9   The argument to be made will be no different than that made in their motion to
10   dismiss. The summary judgment motion will be brought without delay as the parties
11   have conferred.
12

13   J.     ALTERNATIVE DISPUTE RESOLUTION (“ADR”) PROCEDURE
14   SELECTION
15          The parties have engaged in informal settlement negotiations. If the Parties are
16   unable to resolve the case on their own, the Parties select ADR Procedure No. 2
17   (court mediation panel).
18

19   K.     PRELIMINARY TRIAL ESTIMATE
20          Plaintiff: The trial is expected to take three to four days. Plaintiff requests a
21   court trial.
22          Defendant: Defendants respectfully request a court trial last thing no more
23   than two days with respect to the ADA claim. As to the Unruh claim, Defendants
24   respectfully request a jury trial, should the court retain supplemental jurisdiction.
25

26   L.     TRIAL COUNSEL
27          For Plaintiff: Osman M. Taher, Joseph R. Manning, Jr. and Craig G. Cote.
28          For Defendant: Ara Sahelian.
                                                6
     Case 2:20-cv-07726-GW-AS Document 23 Filed 12/17/20 Page 7 of 7 Page ID #:197


 1

 2   M.    INDEPENDENT EXPERT OR MASTER
 3         The Parties do not believe an independent expert or master is necessary.
 4

 5   N.    OTHER ISSUES
 6                None.
 7

 8   Dated: December 17, 2020            MANNING LAW, APC
 9

10                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
11                                       Attorneys for Plaintiff
12

13
     Dated: December 17, 2020           SAHELIAN LAW OFFICES
14

15
                                      By: /s/ Ara Sahelian, Esq.
16                                       Ara Sahelian, Esq.
                                         Attorneys for Defendant
17

18

19
                       Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
20           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
     attest that all signatories listed, and on whose behalf the filing is submitted, concur
21   in the filing’s content and have authorized the filing.
22

23   Dated: December 17, 2020             MANNING LAW, APC
24
                                      By: /s/ Joseph R. Manning Jr., Esq.
25                                       Joseph R. Manning Jr., Esq.
26

27
28
                                                7
